Title: To James Madison from John Brown, 8 June 1795
From: Brown, John
To: Madison, James


Dear SirPhila. 8th. June 1795
This being the appointed Day 25 Senators attended & the Budget was opened & read. No discussion has yet taken place, & it has been determined that untill otherwise ordered by the Senate no publication of its contents shall be made. This will account for my not giving you particulars. I will however barely hint to you, that Capt. Blaneys statement where inacurate, was in favor of the Negotiator. Mr. Jay has secured his election to the Govt. of N York & is expected here tomorrow or next day to support & explain the offspring of his Mission. Mr Aidet who superceeds Mr Fouchet has landed at New Port Rhode Island & it is supposed will be here shortly. His arrival will be very A propos.
I have never recd. a line from you relative to Mr Dhormers Township. Will you be so good as to drop me a few lines upon that Subject. Present my respectful regards to Mrs. Madison. In much haste. Yours—
J. Brown
